Citation Nr: 0102200	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  95-37 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to financial assistance from the Department of 
Veterans Affairs pursuant to 38 U.S.C.A. § 3902 (West 1991 & 
Supp. 2000) for the purchase of an automobile or other 
conveyance, or of automotive adaptive equipment.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant is a veteran of World War II.  

This matter comes to the Board of Veterans' Appeals (Board) 
from rating determinations by the Phoenix Regional Office 
(RO) of the Department of Veterans Affairs (VA).  


FINDING OF FACT

The appellant experiences loss of use of both feet due to his 
service-connected arteriospastic disease.  


CONCLUSION OF LAW

Entitlement to financial assistance from the VA for the 
purchase of an automobile or other conveyance, or of 
automotive adaptive equipment, is established.  38 U.S.C.A. 
§§ 3901, 3902 (West 1991 & Supp. 2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant in this case seeks financial assistance 
pursuant to 38 U.S.C.A. § 3902 for the purchase of an 
automobile or other conveyance, or of automotive adaptive 
equipment.  The current claim was received in August 1995.  

As pertinent to this appeal, it is required that the 
appellant demonstrate that he suffers from the permanent loss 
of use of one or both hands or feet due to service-connected 
disability.  38 U.S.C.A. § 3901(1)(A)(i)&(ii); 38 C.F.R. 
§ 3.808(b)(1)(i)&(ii); see also 38 C.F.R. § 17.156 (2000).  
It is neither shown nor contended that other, alternative 
threshold qualifications (permanent visual impairment, 
ankylosis of one or both knees or hips, etc.) for the 
benefits sought have been met by this appellant.  

Loss of use of a hand or foot will be held to exist when no 
effective function remains other than that which would be 
equally well served by an amputation stump at the site of 
election below the elbow or knee with use of a suitable 
prosthetic appliance.  38 C.F.R. § 3.350(a)(2).  

The appellant was born in April 1924, and he is currently 76 
years old.  He is service connected for the residuals of 
frozen hands and feet, diagnosed as arteriospastic disease, 
rated 10 percent disabling from May 1960, 50 percent 
disabling from November 1960, 60 percent disabling from 
April 1963, and 100 percent disabling from March 1994.  The 
100 percent schedular disability rating was assigned under 
Code 7114 of VA's Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. Part 4, which at that time contemplated 
a severe disability with marked circulatory changes such as 
to produce total incapacity or to require house or bed 
confinement.  38 C.F.R. § 4.104, Code 7114 (1994).  

In 1962, the appellant was also diagnosed with rheumatoid 
arthritis of multiple joints, including the hands and feet.  
This disability was determined to be unrelated to service.  
(See Board decision dated May 4, 1970.)  This disability has 
subsequently required total surgical replacement of both knee 
joints and the left elbow.  Thus, the appellant is now 
essentially limited to an electric scooter or wheel chair for 
locomotion; his rheumatoid arthritis has also severely 
crippled his hands.  

Beginning in 1982, the appellant has also suffered from 
cardiovascular disease, unrelated to service, necessitating 
the surgical replacement of the mitral valve, surgical repair 
of an aortic aneurysm, several coronary artery by-pass 
grafts, and installation of a cardiac pacemaker device.   

Nevertheless, on VA examination of the appellant in April 
1995 which formed the factual basis for the 100 percent 
schedular disability rating assigned for the service-
connected disability, the examiner reported that:  

I unquestionably feel that this patient is 
suffering from causalgia-sometimes known as reflex 
vasomotor dystrophy, reflex vasomotor sympathetic 
dystrophy.  I feel that this occurred with his 
first frostbite and it was ameliorated by his 
sympathectomies and that his symptoms have 
recurred.  This is definitely present now and it 
has been present in the past and it is not related 
to either his arteriosclerotic disease or to his 
heart disease, or to his rheumatoid arthritis.  
Basically[, the] patient cannot walk & needs [a] 
scooter for 90% [of the] time & should be 
considered 90% disabled due to this fact alone.  

Likewise, on VA examination of the appellant in June 1996, 
the examiner diagnosed, in addition to rheumatoid arthritis, 
severe arteriospastic disease of the hands and feet which 
caused a loss of use of the upper and lower extremities, with 
a severe decrease in muscle strength.  Similar findings were 
reported on examination of the appellant in November 1998, 
with a March 2000 addendum in which it was stated that the 
primary cause of the appellant's disability was the frostbite 
in service, the rheumatoid arthritis and the arteriosclerotic 
disease being additive.  

The RO has denied the claim on the grounds that any loss of 
use of the hands or feet which may be present is due to 
nonservice-connected rheumatoid arthritis and/or 
arteriosclerotic cardiovascular disease, rather than to the 
service-connected arteriospastic disease of the hands and 
feet.  However, the medical evidence referenced above seems 
to contradict this.  Thus, a denial of this claim would seem 
to be violative of Colvin v. Derwinski, 1 Vet. App. 171 
(1991), as it would fly in the face of independent medical 
evidence of record.  

	(CONTINUED ON NEXT PAGE)



ORDER

The appeal is granted.  



		
	J. F. GOUGH
	Veterans Law Judge
	Board of Veterans' Appeals



 

